Citation Nr: 1434992	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of this hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges he had a skin disability upon separation from service and that it has persisted since.  A December 2013 statement from the Veteran's sister also notes that the when the Veteran returned from active duty, he had "generalized acne" and it has never been resolved.

A review of the record found that pertinent evidence in this matter appears to be outstanding and must be sought.  Specifically, the Veteran testified at the October 2013 that he sought treatment from VA for his skin disorder approximately 15 years prior.  As records of such treatment would be the earliest available records of VA treatment for the claimed disability and therefore pertinent (perhaps critical) evidence in the matter at hand, and because VA records are constructively of record, they must be secured. 

Additionally, May 2003 to November 2003 private treatment records submitted by the Veteran show ongoing treatment for a skin disorder, variously diagnosed as contact dermatitis and folliculitis.  The record reflects that the provider was a Dr. Tager.  The submissions do not include the report of the initial consultation (when the history of the disability would have been elicited and treatment instituted).  Therefore, the most critical portion of the known available records of private treatment remains outstanding, and must be sought (along with any other additional evidence not yet associated with the record). 

Finally, given the diagnosis of a skin disorder in the record and the Veteran's contentions that his skin problems had their in service and have persisted since, a skin examination to ascertain the likely etiology of the Veteran's skin disorder is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) evaluations or treatment he has received for his skin disability, and to provide all releases necessary for VA to secure copies of complete private records of such evaluations or treatment (specifically including records from Dr. Tager).  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified.  If any records sought are unavailable, the reason must be explained for the record.  If a provider does not respond to VA's request for private records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that private records are received.  In addition, the AOJ should secure for the record complete copies of the clinical records (i.e. that are not already in the record) of all VA treatment the Veteran has received for his claimed disability.  If any records identified are unavailable, the reason must be explained for the record.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his skin disability.  The entire record, to specifically include all records obtained pursuant to the development ordered above, must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify, by diagnosis, each skin disability entity found.  If no skin disability is found, please reconcile that finding with the records showing that he has received private treatment for a skin disability.

(b)  Based on the factual evidence of record, what is the likely etiology for any/and each skin disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in or aggravated during) the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.  The examiner must specifically comment on the lay statements by and on behalf of the Veteran to the effect that his skin disability began in service and has persisted since, indicating whether or not such statements are consistent with (or contradicted by) the disability picture presented.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

